 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10
     WILLIAM PEGG,                                        Case No.: 2:18-cv-00763-RFB-NJK
11
            Plaintiff(s),                                 ORDER
12
     v.                                                   (Docket No. 41)
13
     CONOR McGREGOR, et al.,
14
            Defendant(s).
15
16         Pending before the Court is Defendants’ motion to extend time to respond to Plaintiff’s
17 motion to strike. Docket No. 41. The Court finds the motion properly resolved without a hearing.
18 See Local Rule 78-1. The motion to extend is hereby GRANTED. Defendants shall file their
19 response no later than November 2, 2018.
20         IT IS SO ORDERED.
21         Dated: October 23, 2018
22                                                           _______________________________
                                                             NANCY J. KOPPE
23                                                           United States Magistrate Judge
24
25
26
27
28

                                                  1
